                                                                              E-FILED
                                                  Thursday, 02 April, 2020 03:26:18 PM
                                                         Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

CECELIA ANN JOHNSON,                       )
                                           )
          Plaintiff,                       )
                                           )
     v.                                    )   Case No. 18-cv-03177
                                           )
ANDREW SAUL,                               )
Commissioner of Social Security,           )
                                           )
          Defendant.                       )

                               ORDER

SUE E. MYERSCOUGH, U.S. District Judge:

     This matter comes before the Court on the Report and

Recommendation of United States Magistrate Judge Tom Schanzle-

Haskins (d/e 24). Magistrate Judge Schanzle-Haskins recommends

that this Court: (1) grant Defendant Commissioner’s Motion for

Summary Affirmance (d/e 21); (2) deny Plaintiff Cecelia Ann

Johnson’s Motion for Summary Judgment (d/e 18); and (3) affirm

Defendant’s decision to deny Social Security disability benefits to

Plaintiff. On January 10, 2020, Plaintiff filed Objections to the

Report and Recommendation (d/e 25).




                             Page 1 of 3
     The district court reviews de novo any part of a magistrate

judge’s report and recommendation to which a specific written

objection has been made. Fed. R. Civ. P. 72(b); 28 U.S.C. §

636(b)(1). The Court has thoroughly reviewed Magistrate Judge

Schanzle-Haskins’ Report and Recommendation and Plaintiff’s

objections to the Report and Recommendation. Applying a de novo

review, the Court agrees with Magistrate Judge Schanzle-Haskins’

recommendations and the analysis underlying those

recommendations.

     It is, therefore, ORDERED:

     (1)   The Report and Recommendation of United States

           Magistrate Judge Tom Schanzle-Haskins (d/e 24) is

           ACCEPTED and ADOPTED.

     (2)   Plaintiff’s Objections to the Magistrate Judge’s

           Report and Recommendation (d/e 25) are

           OVERRULED.

     (3)   Plaintiff’s Motion for Summary Judgment (d/e 18) is

           DENIED.

     (4)   Defendant’s Motion for Summary Affirmance (d/e 21)

           is GRANTED.


                            Page 2 of 3
    (5)   Defendant’s decision to deny Social Security

          disability benefits to Plaintiff is AFFIRMED.

    (6)   THIS CASE IS CLOSED.



ENTER: April 1, 2020


                              /s/ Sue E. Myerscough
                              SUE E. MYERSCOUGH
                              UNITED STATES DISTRICT JUDGE




                           Page 3 of 3
